EXHIBIT 10.2




ADDENDUM AGREEMENT TO THE ASSET PURCHASE ADDENDUM AGREEMENT




This ADDENDUM AGREEMENT TO THE ASSET PURCHASE AGREEMENT (the “Addendum
Agreement”) is entered into on July 28, 2014, by and among Lenape II Solar LLC,
a Nevada Limited Liability Company (“Buyer”), and New Generation Power, LLC, an
Illinois Limited Liability Company and NGP Lenape Solar II, LLC, an Illinois
Limited Liability Company (jointly and severally “Seller”). Buyer and Seller are
referred to collectively as the “Parties” and each individually as a “Party.”
 Definitions of capitalized terms not otherwise defined herein are set out in
Exhibit A attached hereto and made a part hereof.

RECITALS

A.

Prior to the consummation of the transactions contemplated under this Addendum
Agreement, Seller has been engaged in the development of a grid-connected
ground-mounted photovoltaic power plant know by the Parties as Lenape II, (the
“Solar Facility”) at 401 N. Shadeland Ave, Indianapolis Indiana, originally
leased pursuant to an unrecorded Lease Addendum Agreement (as amended, the
“Solar Site Lease”) between Live Wire Technologies LLC as Lessor, and Seller, as
Lessee.

B.

Seller also entered into an agreement with Indianapolis Power & Light Company
(IPL) (the “PPA”). Pursuant to the PPA, IPL has agreed to purchase the energy
output of the Solar Facility.

C.

Buyer is a wholly owned subsidiary of Xnergy, a California Corporation. Xnergy
caused Buyer to be created as an SPE that will own all the assets and
liabilities associated with the Solar Facility.

D.

Seller has a possible sale of the Solar Facility to Sun Edison worked out, and
the Parties hereby agree to share proceeds of sale the Solar Facility to Sun
Edison on terms as outlined below.

E.

Contemporaneous with the execution of this Addendum Agreement, Seller and Buyer
are entering into an Asset Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties, conditions and Addendum Agreements contained
herein, the Parties agree as follows:

ARTICLE 1

PROJECT RESALE PROCEEDS

1.1

Re-sale of Solar Facility to Sun Edison.  Upon the terms set forth in this
Addendum Agreement, and in reliance on the respective representations and
warranties of the Parties, Buyer may agree to sell, convey, assign, transfer and
deliver the Assets to Sun Edison, free and clear of all Encumbrances, and Sun
Edison may agree to purchase and accept delivery





1




--------------------------------------------------------------------------------




of the Assets from Buyer, free and clear of all Encumbrances, on the Closing
Date at the time and place of Closing for the consideration and in accordance
with the provisions of this Addendum Agreement.

1.2

Assets.  The term “Assets” means Buyers’ right, title and interest in and to the
Solar Facility, the design and engineering of the Solar Facility, and all of the
properties, assets and rights comprising the Solar Facility, whether tangible,
intangible or personal and wherever located.

1.3

Sun Edison Purchase Price; Closing; Payment; Allocation.

(a)

Sun Edison Purchase Price.  In the event that Buyer sells the Assets to Sun
Edison the consideration for the sale of the Assets shall be dispersed as
follows. The aggregate consideration hereunder (if any) shall be in addition to
the aggregate consideration to be paid under the Asset Purchase Agreement which
is being executed contemporaneously with this Agreement:

(1)

Sun Edison Purchase Price shall be based on the offer letter of the Sun Edison
to buy the Solar Facility;

(2)

The first $12,600,000 of the Sun Edison Purchase Price shall be paid directly to
Buyer under this Addendum Agreement (regardless of actual EPC costs) pursuant to
Exhibit B;

(3)

If Sun Edison Purchase Price is greater than $12,600,000 00/100 dollars, Buyer
and Seller will equally split the difference. For example:

(a)

Sun Edison Purchase Price is $13,400,000.00 00/100

dollars;

(b)

Difference would be $13,400,000.00 less $12,600,000.00

or $800,000.00 00/100 dollars;

(c)

Buyer would be entitled to $400,000.00 00/100 dollars and

Seller would be entitled to $400,000.00 00/100 dollars;

(4)

Any payments made to Seller pursuant to (3) above shall be paid by Sun Edison
directly to Seller. Buyer and Seller shall work together in good faith to
facilitate Sun Edison paying Seller as provided herein.

(b)

Closing.  The closing of the sale of the Assets and the consummation of the
other transactions contemplated by this Addendum Agreement (the “Closing”) shall
occur when both Sun Edison and Buyer agree to close.  The date on which the
Closing actually takes place is referred to in this Addendum Agreement as the
“Closing Date.”  





2




--------------------------------------------------------------------------------




(c)

Closing Payments.  Upon the terms and subject to the conditions set forth in
this Addendum Agreement, including, without limitation: the satisfactory
completion or waiver of the Conditions To Buyer’s Obligations set forth in
Article 6 and obligations under Section 4.4, Buyer shall pay the following
amounts:

(1)

At the financial close at the sale of the project to another buyer for a Sun
Edison Purchase Price that qualifies as outlined in Article 1.6.1.a.2, the
difference amount owed to Seller will be paid;

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Seller represents and warrants to the Buyer that the statements contained in
this Article 2 are correct and complete:

2.1

Organization.  Seller(s) is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Illinois.  Seller
has the requisite power and authority to own, lease and operate its assets and
to construct/operate the Solar Facility.  Seller has all requisite power and
authority to enter into this Addendum Agreement and the Transaction Documents to
which it is a party and to perform its obligations thereunder.  

2.2

Authorization of Transaction.  The execution, delivery and performance by Seller
of this Addendum Agreement and each Transaction Documents to which it is a party
and the consummation by Seller of the transactions contemplated hereby and
thereby have been duly authorized and approved by all necessary action of
Seller, and its equity holders.  This Addendum Agreement and the other
Transaction Documents have been, or will, upon such delivery, be duly executed
and delivered by Seller and constitute, or upon such execution and delivery will
be, the valid and legally binding obligation of Seller enforceable against it in
accordance with its terms and conditions.

2.3

Legal Proceedings.

(a)

There are no actions, suits at law or in equity, arbitrations or proceedings
pending or, to the Knowledge of Seller, threatened against Seller.  Seller is
not subject to any Order.

(b)

No Proceeding has ever been commenced by or against Seller in relation to the
Assets or the Solar Facility and no such Proceeding has been pending or
threatened at any time.

2.4

Brokers’ Fees.  Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Addendum Agreement.





3




--------------------------------------------------------------------------------




2.5

Disclosure. This Addendum Agreement, each Transaction Document, and each
certificate or other instrument furnished in connection with the closing of the
transactions contemplated by this Addendum Agreement by or on behalf of Seller
to Buyer or its representatives in connection herewith or pursuant hereto, taken
as a whole, do not contain any untrue statement of material fact or omit to
state a material fact required to be stated herein or therein or necessary to
make the statements contained herein or therein in light of the circumstances
under which they were made, not misleading. To the best of Seller’s knowledge,
there are no facts that have not been disclosed or are otherwise not known to
Buyer (other than matters of a general economic nature that do not affect the
Solar Facility uniquely) that could reasonably be expected to be materially
adverse to the Solar Facility taken as a whole.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to Seller as follows:

3.1

Organization of the Buyer.  The Buyer is a corporation company duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has all requisite power and authority to operate the Solar Facility as it is
contemplated to be operated and to own and lease its properties and assets.

3.2

Authorization; Validity.  The Buyer has all necessary power and authority to
enter into this Addendum Agreement and the other Transaction Documents and has
taken all action necessary to consummate the transactions contemplated hereby
and thereby and to perform its obligations hereunder and thereunder.  This
Addendum Agreement has been duly executed and delivered by the Buyer and is a
legal, valid and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms.

3.3

Brokers’ Fees.  Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Addendum Agreement.

ARTICLE 4

CONDITIONS TO THE OBLIGATIONS OF
SELLER

The obligations of Seller to effect the transactions contemplated hereby on the
Commercial Operation date are subject to the satisfaction or waiver by Seller,
on or prior to the Closing Date, of each of the following conditions:

4.1

Representations, Warranties and Covenants.  All representations and warranties
made by the Buyer shall be true and correct in all material respects at and as
of the date of this Addendum Agreement and at and as of the Closing, and the
Buyer shall have performed in all material respects all Addendum Agreements and
covenants required hereby to be performed by it prior to or on the Closing Date.





4




--------------------------------------------------------------------------------




4.2

No Injunction.  No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Addendum Agreement
or the consummation of any of the transactions contemplated hereby or declare
unlawful any of the transactions contemplated hereby; or (b) cause any of the
transactions contemplated by this Addendum Agreement to be rescinded following
consummation.

ARTICLE 5

CONDITIONS TO THE BUYER’S OBLIGATIONS

The obligations of the Buyer to purchase the Assets from Seller, as provided
hereby, are subject to the satisfaction or waiver by the Buyer, on or prior to
the Closing Date, or the Commercial Operation Date if so noted herein, unless
otherwise stated in this Addendum Agreement, of each of the following
conditions:

5.1

Representations, Warranties and Covenants.  All representations and warranties
of Seller shall be true and correct in all material respects at and as of the
date of this Addendum Agreement and at and as of the Closing, and Seller shall
have performed, in all material respects, all Addendum Agreements and covenants
required hereby to be performed by each of them prior to or on the Commercial
Operation date or as otherwise required herein.

5.2

No Injunction.  No suit, action or other proceeding shall be pending before any
Authority which seeks to: (a) prevent the performance of this Addendum Agreement
or the consummation of any of the transactions contemplated hereby or declare
unlawful any of the transactions contemplated hereby; (b) cause any of the
transactions contemplated by this Addendum Agreement to be rescinded following
consummation; (c) adversely affect the right of the Buyer to own the Assets or
operate the Solar Facility; or (d) adversely affect the right of Seller to own
the Assets or control the Solar Facility, and no such Order shall have been
entered or be in effect.

5.3

Material Adverse Effect.  No event, development, state or circumstances, or
condition will have occurred prior to the Closing Date and the Commercial
Operation date that, individually or in the aggregate has or would reasonably be
expected to have or result in a Material Adverse Effect.




Any condition specified in this Article may be waived in writing by the Buyer,
and all conditions specified in this Article shall be deemed to have been
satisfied or waived from and after the Commercial Operation date.








5




--------------------------------------------------------------------------------




ARTICLE 6

POST-CLOSING COVENANTS

6.1

Further Assurances.  On and after the Closing Date, Seller and the Buyer will
take all appropriate action and execute (or cause to be executed) all notices,
documents, instruments or conveyances of any kind which may be reasonably
necessary to carry out any of the provisions hereof.

6.2

 Transition Assistance.  From the date hereof, Seller will not in any manner
take any action which is designed, intended, or might be reasonably anticipated
to have the effect of discouraging customers, suppliers, lessors, licensors and
other Solar Facility associates from maintaining the same Solar Facility
relationship with Buyer after the Closing Date as were maintained with Seller
prior to the Closing Date, and (ii) shall immediately cease the use of any and
all trade names, trademarks and other names previously used in connection with
the Solar Facility and transferred to Buyer pursuant to this Addendum Agreement.

6.3

Confidentiality.  From and after the Closing Date, Seller agrees not to disclose
or use at any time (and shall cause any Affiliates of Seller not to use or
disclose at any time) any Confidential Information.  In the event Seller or any
of its Affiliates is required by Legal Requirement or Order to disclose any
Confidential Information, Seller shall promptly notify the Buyer in writing,
which notification shall include the nature of the legal requirement and the
extent of the required disclosure, and Seller shall reasonably cooperate with
the Buyer and Seller to preserve the confidentiality of such Confidential
Information consistent with applicable law (at Seller’s expense).

6.4

Books and Records.  The Parties agree that they will each preserve and retain
the material books and records of Seller in the possession of the Party or its
Affiliates and relating to the operations of Seller for the period prior to the
Closing Date, for a period of seven years from the Closing Date.  During such
seven year period, Seller and its representatives shall, upon reasonable notice,
have access during normal Solar Facility hours to examine, inspect and copy such
books and records subject to the execution of a reasonable and customary
confidentiality Addendum Agreement.

ARTICLE 7

TERMINATION

7.1

Termination.  This Addendum Agreement may be terminated at any time prior to the
Closing only as follows:

(a)

by the mutual written consent of the Buyer and Seller;





6




--------------------------------------------------------------------------------




(b)

by the Buyer, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by either Seller in the representations and warranties or covenants set
forth in this Addendum Agreement or the schedules and exhibits attached hereto,
which in the case of any such breach has not been cured within ten (10) days
after written notification thereof by the Buyer to Seller; or

(c)

by Seller, in its sole discretion, if there has been a material
misrepresentation or a material breach of warranty or a material breach of a
covenant by the Buyer in the representations and warranties or covenants set
forth in this Addendum Agreement or the schedules and exhibits hereto, which in
the case of any such breach has not been cured within ten (10) days after
written notification thereof by a Seller to the Buyer.

Notwithstanding the foregoing, the Party electing termination pursuant to clause
(b), (c) or (d) of this Section may not be in material breach of any of its
representations, warranties, covenants or Addendum Agreements contained in this
Addendum Agreement.  In the event of termination by the Buyer or Seller pursuant
to this Section 8.1, written notice thereof (describing in reasonable detail the
basis therefor) shall forthwith be delivered to the other Parties.

ARTICLE 8

MISCELLANEOUS

8.1

Assignment.  Neither this Addendum Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Party, such consent shall not be unreasonably withheld,
conditioned or delayed.  The assignment by Buyer to facilitate any financing
shall not require prior approval by Seller.  This Addendum Agreement shall be
binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.  This Addendum Agreement shall be for the sole benefit of the
Parties and their respective permitted assigns and is not intended, nor shall be
construed, to give any Person, other than the Parties and their respective
successors and assigns any legal or equitable right, remedy or claim hereunder.

8.2

Notices.  Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing.  All
such notices shall be delivered:  personally; by certified mail, return receipt
requested; by reputable overnight courier (costs prepaid); or by email, though
emails will only be deemed received if acknowledged by a response email.  All
such notices are to be given or made to the Parties at the following addresses
or emails (or to such other address as any Party may designate by a notice given
in accordance with the provisions of this Section):








7




--------------------------------------------------------------------------------




If to the Buyer:


Lenape II Solar LLC
Ruben Fontes

2721 Loker Avenue West

Carlsbad, CA 92010

rfontes@blueearthinc.com




If to Seller:

New Generation Power LLC

Dr. Chirinjeev Kathuria

39 S. LaSalle St. STE 600

Chicago, IL 60603

drkathuria@newgenerationpower.org







Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
will be effective only upon receipt.  All notices, requests or instructions
given in accordance herewith will be deemed given (a) on the date of delivery,
if hand delivered, (b) three Business Days after the date of mailing, if mailed
by registered or certified mail, return receipt requested, and (c) one Business
Day after the date of sending, if sent by Federal Express or other recognized
overnight courier.

8.3

Choice of Law.  This Addendum Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California, without reference
to the choice of law or conflicts of law principles thereof.  Subject to Section
10.4 below, any disputes are subject to the jurisdiction of the federal and
state courts of Los Angeles County, California.

8.4

Arbitration.  

(a)

Prior to submitting any dispute to arbitration, the Parties will meet and will
use good faith efforts to resolve the dispute by mutual Addendum Agreement. Any
dispute arising out of or related to this Addendum Agreement that cannot be
resolved by the good faith efforts of the Parties shall be solely and finally
settled by a board of arbitrators consisting of three arbitrators. Each Party
expressly and irrevocably consents and agrees that the arbitration proceedings
shall be held in California, or in such other location as approved by both the
Parties. under the auspices of the American Arbitration Association (the “AAA”)
and, except as otherwise may be provided herein, the arbitration proceedings
shall be conducted in accordance with the Commercial Arbitration Rules of the
AAA. Without limiting the foregoing, the arbitration provisions set forth
herein, and any arbitration conducted thereunder, shall be governed exclusively
by the Federal Arbitration Act, Title 9, United States Code, to the exclusion of
any state or municipal law of arbitration. The arbitrators shall not decide a
dispute ex aequo et bono or as amiable compositeur or by reliance on any other
doctrine or principle that would permit the arbitrators to avoid the application
of this Addendum Agreement and/or the governing law.





8




--------------------------------------------------------------------------------




(b)

To the extent permissible under applicable law, the Parties agree that the award
of the arbitrators shall be final and shall not be subject to judicial review.
Judgment on the arbitration award may be entered and enforced in any court of
competent jurisdiction. Nothing contained herein shall prevent either Party from
seeking preliminary injunctive relief in a court of competent jurisdiction.

(c)

To the fullest extent permitted by law, the arbitration, the arbitration
proceedings and the arbitrators’ decision and award shall be maintained in
confidence by each side to the dispute and each side to the dispute shall
instruct the arbitrators to likewise maintain such matters in confidence.

(d)

The arbitrators shall have the discretion to award the arbitration fees and
expenses, including the arbitrator’s fees, reasonable attorney’s fees, and other
arbitration costs and expenses, to the prevailing side as the arbitrators may
determine is fair and reasonable in the circumstances.

8.5

Entire Addendum Agreement; Amendments and Waivers.  This Addendum Agreement,
together with all exhibits and schedules hereto, constitutes the entire Addendum
Agreement among the Parties pertaining to the subject matter hereof and
supersedes all prior Addendum Agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties.  This Addendum Agreement
may not be amended or modified except by an instrument in writing signed on
behalf of all of the Parties.  No waiver of any of the provisions of this
Addendum Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

8.6

Counterparts.  This Addendum Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Addendum Agreement
may be executed and delivered by electronic means (including .pdf format) with
the same force and effect as if the same were a fully executed and delivered
manual counterpart.

8.7

Invalidity.  If any term or other provision of this Addendum Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Addendum Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party.  Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Addendum Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

8.8

Headings.  The headings of the Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Addendum Agreement.





9




--------------------------------------------------------------------------------




8.9

Expenses.  Except as otherwise provided herein, each Party will each be liable
for its respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Addendum Agreement
and the consummation of the transactions contemplated hereby (including fees,
costs and expenses of legal counsel, investment advisers, brokers and other
representatives and consultants).

8.10

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
ADDENDUM AGREEMENT OR ANY SCHEDULE OR EXHIBIT HERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE
FOREGOING.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO
ENTER INTO THIS ADDENDUM AGREEMENT.

8.11

Interpretation.  Unless otherwise indicated to the contrary herein by the
context or use thereof:  (i) the words, “herein,” “hereof” and words of similar
import refer to this Addendum Agreement as a whole and not to any particular
Section or paragraph hereof; (ii) the word “including” means “including, but not
limited to”; (iii) the masculine gender shall also include the feminine and
neutral genders, and vice versa; and (iv) words importing the singular shall
also include the plural, and vice versa.

8.12

Incorporation of Exhibits and Schedules.  The exhibits and schedules identified
in this Addendum Agreement are incorporated herein by reference and made a part
hereof.  

8.13

No Third-Party Beneficiaries.  Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any Person other than the
Parties and their respective permitted successors and assigns, any rights or
remedies under or by reason of this Addendum Agreement or the Transaction
Documents, such third parties not having any rights or remedies under or by
reason of this Addendum Agreement or the Transaction Documents specifically
including the Employees and creditors of Seller.

8.14

Business Days.  Whenever the last day for the exercise of any privilege or the
discharge of any duty hereunder shall fall upon any day which is not a Business
Day, the Party having such privilege or duty may exercise such privilege or
discharge such duty on the next succeeding Business Day.







 [Remainder of page intentionally blank; signatures commence on next page.]





10




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Asset Purchase
Addendum Agreement as of the date first written above.

BUYER:




Lenape II Solar LLC




By:  /s/ Robert Potts

Name: Robert Potts

Title: President




SELLER(S):




New Generation Power, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President




NGP Lenape Solar II, LLC







By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: Member
































11




--------------------------------------------------------------------------------

EXHIBIT A

Glossary of Defined Terms

Capitalized terms used but not otherwise defined in this Exhibit A will have the
meaning assigned thereto in the main body of the Addendum Agreement.

 “Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person.  The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.  In addition,
with regard to Seller, Affiliate also means any Person directly or indirectly,
controlled by or controlling Seller, or any of his or her Immediate Family
Members or (b) any Person, directly or indirectly, in which Seller, its equity
holders or any of their Immediate Family Members holds, of record or
beneficially, any equity or voting securities, other than public company
investments.

“Addendum Agreement” has the meaning specified in the preamble to this Addendum
Agreement.

“Assets” has the meaning specified in Section 1.2 of this Addendum Agreement.

“Authority” means any governmental or administrative body, agency, commission,
board, arbitrator or authority, any court or judicial authority, whether
international, national, federal, state or local or any third party
accreditation organization.

 “Business Day” means any day other than a Saturday, Sunday or other day upon
which banks are closed or authorized to be closed in the State of Nevada.

“Buyer” has the meaning specified in the preamble to this Addendum Agreement.

 “Claim” means any action, claim, charge, audit, lawsuit, demand, suit, inquiry,
hearing, investigation, Authority review, litigation, Proceeding, arbitration,
appeals or other dispute, whether civil, criminal, administrative or otherwise.

“Closing” has the meaning specified in Section 1.3(b) of this Addendum
Agreement.

“Closing Date” has the meaning specified in Section 1.3(b) of this Addendum
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation” means that the Solar Facility is ready for regular, daily
operation, has been connected to the electrical system, has undergone adequate
testing for operation, is in compliance with all applicable Legal Requirements
in all respects, and is capable of producing Energy Output.





1




--------------------------------------------------------------------------------




“Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the Solar Facility,
products, financial condition, services or research or development of Seller, or
its respective suppliers, distributors, independent contractors or other Solar
Facility relations.  “Confidential Information” includes, but is not limited to,
the following:  (i) internal Solar Facility and financial information (including
information relating to strategic and staffing plans and practices, Solar
Facility, operational results, finances, training, marketing, promotional and
sales plans and practices, referral sources, cost, rate and pricing structures,
and accounting and Solar Facility methods); (ii) identities of, individual
requirements of, specific contractual arrangements with, and information about,
Seller’s suppliers, distributors, independent contractors or other Solar
Facility relations and their confidential information; (iii) trade secrets,
know-how, compilations of data and analyses, techniques, systems, formulae,
recipes, research, records, reports, manuals, documentation, models, data and
data bases relating thereto; (iv) inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable); and (v) other Intellectual
Property of Seller.  “Confidential Information” does not include information (a)
readily ascertainable from public or published information, or trade sources,
(b) developed independently without the use of any Confidential Information and
(c) any Excluded Asset.

“Consent” means any consent, waiver, approval, authorization, exemption,
registration, license or declaration of or by any Person or any Authority, or
expiration or termination of any applicable waiting period under any Legal
Requirement, required with respect to any Party in connection with (i) the
execution and delivery of this Addendum Agreement or any of the Related Addendum
Agreements or (ii) the consummation of any of the transactions provided for
hereby or thereby.

“Contract” means any Addendum Agreement, contract, instrument, commitment,
lease, guaranty, indenture, license or other arrangement or understanding
between parties or by one party in favor of another party, whether written or
oral.

 “Encumbrance” means any mortgage, pledge, Lien, encumbrance, charge or other
security interest, other than (a) liens for taxes, assessments and other
governmental charges not yet due and payable, (b) statutory, mechanics’,
laborers’, materialmen’s or similar liens arising in the Ordinary Course of
Business for sums not yet due, and (c) statutory and contractual landlord’s
liens under leases pursuant to which a Seller is a lessee and not in default.

 “GAAP” means United States generally accepted accounting principles as of the
date of this Addendum Agreement.




“Immediate Family Member” means any spouse, sibling (related by blood or
adoption to such Person), offspring or parent of an individual.





2




--------------------------------------------------------------------------------




“Intellectual Property” means all (i) inventions, patents, patent applications,
patent disclosures, registrations and applications for registrations, (ii)
trademarks, service marks, trade dress, logos, trade names and domain names,
including common law rights, the goodwill associated therewith and applications
for registration thereof, (iii) works of authorship, copyrights and
registrations and applications for registration thereof, (iv) confidential and
proprietary information, including trade secrets, know-how, processes, methods,
techniques, customer and supplier lists, and marketing plans and materials, (v)
software (including source code, object code, data, databases, and documentation
thereof), (vi) other proprietary and intellectual property rights, (vii) copies
and tangible embodiments of any of the foregoing (in whatever form or medium),
and (viii) rights to sue and recover any damages, profits and other remedies for
any past, present or future infringement, misappropriation or other violation of
any of the foregoing.

 “Knowledge of Seller” (or similar phrases including “Seller’s Knowledge”) means
the actual knowledge of any of the Owners and any of the officers and managers
of Seller or constructive knowledge after due inquiry.

 “Legal Requirement” means any rule, law, code, statute, regulation, ordinance
or other binding action of or by an Authority.

 “Liability” shall mean any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.

“Lien” means any claim, lien, pledge, option, charge, security interest,
mortgage, right-of-way, easement, covenant, encumbrance, hypothecation, or other
right or similar arrangement of any kind or nature whatsoever.




“Material Adverse Effect” means the occurrence of any one or more events,
circumstances, conditions or changes which have, or which would reasonably be
expected to have, a material adverse effect on the Solar Facility, the Assets,
the financial condition, results of operations, or prospects of the Solar
Facility, taken as a whole.

“Order” means any decree, order, judgment, writ, injunction (temporary or
permanent), rule, ruling, legal restraint, award, formal or informal directive
or notice, prohibition or consent of or by or from an Authority.

“Ordinary Course of Business” means the ordinary course of normal day-to-day
business, consistent with past custom and practice.





3




--------------------------------------------------------------------------------




“Owners” means the holders of any membership interest of Seller.

“Parties” has the meaning specified in the preamble to this Addendum Agreement.

 “Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization, whether or not a legal entity,
or Authority.

“PPA” has the meaning specified in the recitals to this Addendum Agreement.

 “Proceeding” has the meaning specified in Section 9.4(a) of this Addendum
Agreement.

 “Purchase Price” has the meaning specified in Section 1.3(a) of this Addendum
Agreement.

 “Solar Facility” has the meaning specified in the recitals to this Addendum
Agreement. It includes, but is not limited to solar panels, racking system, and
inverters.

“Solar Site Lease” has the meaning specified in the recitals to this Addendum
Agreement.

 “Subsidiary” of any Person, means, from time to time, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary or contingent voting power to elect directors of such corporation is
owned by such Person directly or indirectly through Subsidiaries of such Person,
and (ii) any partnership, association, joint venture, limited liability company
or other entity in which such Person directly or indirectly through any
Subsidiaries has more than a 50% equity interest or is a general or managing
partner.

 “Sun Edison Purchase Price” means the price Sun Edison agrees to purchase the
Solar Facility for.

“Transaction Documents” means this Addendum Agreement and each of the other
Addendum Agreements, documents and instruments contemplated hereby and thereby
to be delivered by Seller and Buyer at Closing.




















4




--------------------------------------------------------------------------------

EXHIBIT B

Disbursement Agreement

This Disbursement Agreement (“Disbursement Agreement”), dated as of July 28,
2014, is entered into between among Lenape II Solar LLC, a Nevada Limited
Liability Company (“Buyer”), and New Generation Power, LLC, an Illinois Limited
Liability Company and NGP Lenape Solar II, LLC, an Illinois Limited Liability
Company (“Seller”), New Generation Holdings, Inc, a Delaware Corporation and MAV
Brokerage, Inc., a Illinois Corporation (“Owners”).

A.

Seller and Buyer have co-developed a project known to the parties as Lenape II
that was sold to Buyer in an agreement between Seller and Buyer via an Asset
Purchase Agreement. The parties also entered into an Addendum Agreement to the
Asset Purchase Agreement (“Addendum Agreement”) dated July 28, 2014, which
memorialized an agreement between the parties in the event that SunEdison
purchased the Assets. Under the terms of the Addendum Agreement, Buyer is to pay
Seller certain sums if Seller sells the Assets to SunEdison. Owners share
ownership in NGP Lenape Solar II, LLC.

B.

Payment. Any payment by Buyer to Seller under the Addendum Agreement shall be
paid as follows:

a.

20% of any payment shall be made to MAV Brokerage Inc; 679 East Nerge Rd.;
Roselle, IL 60172.

b.

80% of any payment shall be made to New Generation Power, LLC; 39 S. LaSalle St.
STE 600; Chicago, IL 60603.

c.

For example, if Buyer were to pay $1,000 pursuant to the Addendum Agreement,
Buyer would pay MAV Brokerage $200, and New Generation Power $800.

C.

Release. Upon Payment by Buyer to MAV Brokerage Inc. and/ or New Generation
Power, LLC, as outlined above, each Owner and Seller, on behalf of itself, its
owners, shareholders, governors, creditors, administrators, successors and
assigns, whether herein named or referred to or not, does hereby release,
discharge, acquit and forever discharge Seller, its successors and assigns,
agents, servants, and employees, their divisions, subdivisions, and affiliates,
of and from any and all past, present, and future claims, counterclaims,
demands, actions, causes of action, liabilities, damages, costs, loss of
services, expenses, compensation, third-party actions, suits at law or in
equity, of every nature and description, whether known or unknown, suspected or
unsuspected, foreseen, or unforeseen, real or imaginary, actual or potential,
and whether arising at law or in equity, under the common law, state or federal
law, or any other law, or otherwise, to the extent of that payment on the
Addendum Agreement.

D.

Governing Law and Arbitration.  This Release Agreement shall be governed by, and
construed under, the laws of the State of California, without reference to
conflicts of laws rules. Any conflict or dispute arising under or related to
this release agreement shall be resolved through arbitration administered by and
under the rules of the American Arbitration Association.

E.

Delivery.  This Dispersion Agreement, to the extent signed and delivered by
means of a fax machine or electronic transmission in portable document format
(pdf), shall be treated in all manner and respects as an original contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person.  At the request of a party
the other Parties shall re-execute original forms and deliver them to the other
party.





1




--------------------------------------------------------------------------------




F.

Indemnity. This Release Agreement is not intended to draw Buyer into any
disputes between Seller and Owner. Seller and Owner, on behalf of itself, its
successors and assigns, agrees to defend, indemnify and hold harmless Buyer
against any and all liability to or claims of Owner or Seller (together with all
reasonable legal and investigative costs relating thereto) against Buyer that
directly relate to this Release Agreement or the Project.

G.

Covenants. Each party represents it is a Corporation duly formed, validly
existing, and in good standing and has full power and authority to lawfully
execute, deliver, and perform its obligations herein.




SELLER(S)

 

 

 

New Generation Power, LLC

NGP Lenape Solar II, LLC

 

 

 

 

By:  /s/ Chirinjeev Kathuria

By:  /s/ Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Name: Chirinjeev Kathuria

Title: President

Title: Member

 

 

 

 

BUYER

 

 

 

Lenape II Solar LLC

 

 

 

 

 

By:  /s/ Robert Potts

 

Name:  Robert Potts

 

Title:  President

 

 

 

 

 

OWNER(S)

 

 

 

New Generation Holdings, Inc.

MAV Brokerage, Inc.

 

 

 

 

By:  /s/  Chirinjeev Kathuria

By:  /s/ Michael Vecchione

Name:  Chirinjeev Kathuria

Name: Michael Vecchione

Title:  President

Title:President











2


